Citation Nr: 1229582	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits on behalf of the Veteran's minor child, A.L.P.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which awarded an apportionment of the Veteran's nonservice-connected pension to the Veteran's minor child, A.L.P.  The Veteran is appealing this apportionment.  A videoconference Board hearing was held at the RO in December 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the currently appealed claim can be adjudicated.

The Board notes that, generally, all or any part of a Veteran's compensation may be apportioned on behalf of a spouse and children if the Veteran is not residing with the spouse and children, and the Veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.450(a) (2011).

As noted in the Introduction, in January 2008, the RO awarded an apportionment of the Veteran's nonservice-connected pension to J.P., custodian of the Veteran's minor child A.L.P.  This is a contested claim, since the grant of apportionment resulted in a loss of benefits to the Veteran, and an allowance of the Veteran's appeal could result in a loss of benefits to A.L.P.  As a simultaneously contested claim, special procedural regulations are applicable.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 19.102, 20.501, 20.713(a) (2011); see also M21-1, Part IV, Chapter 5. 

In January 2008, notification of the apportionment was issued to the Veteran and J.P.  As detailed, in March 2008, the Veteran filed a notice of disagreement.  In May 2008, a statement of the case was issued to the Veteran and in September 2008 a copy of the statement of the case was issued to J.P.  The correspondence attached to the statement of the case informed J.P. that she did not need to do anything at this time and she would be notified if the Veteran perfected the appeal (despite the fact that the Veteran already had perfected an appeal).  Although the Veteran timely filed his substantive appeal in June 2008, J.P. was not provided with proper notice and she was not given an opportunity to request a hearing.  See 38 C.F.R. §§ 19.100-19.102.  Moreover, in his substantive appeal, the Veteran requested a Board hearing which was held in December 2009; however, J.P. was not given notice of the hearing and thus was not given an opportunity to appear at the hearing.  See 38 C.F.R. § 20.713(a).  Given the foregoing, the Board finds that remand is necessary to provide proper notice to J.P. pursuant to §§ 19.100-19.102, 20.713(a).  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notice to J.P., custodian of A.L.P., in compliance with all due process requirements for contested claims found in 38 C.F.R. § 19.100-19.102, 20.713(a), to include notice that an appeal has been perfected by the Veteran and notice of her hearing rights.  Ensure that the Veteran is provided proper notice in compliance with all due process requirements for contested claims as well.  

2.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations to the Veteran and to J.P., custodian of A.L.P.  An appropriate period of time should be allowed for response by the Veteran and his service representative and/or by J.P., custodian of A.L.P.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

